Mr. Justice Denison
delivered the opinion of the court.
Nona C. Arnold contested the will of her father, Eli Porter Farnham, and, the verdict and judgment being against her, brings error.
The estate amounted to about $10,000. The will gave to Nona C. Arnold $1,000, to the testator’s widow, his residence, and of the residue of about $5,000, one-half to the widow and the other half to William F. Robinson, his attorney, in trust for the maintenance and education of his adopted daughter, Kathryn Lynne Farnham, eight years old.
To avoid the will it was claimed: (1) That the testator lacked testamentary capacity; (2) that he was unduly influenced; (3) that he never signed the will; (4) that it was not executed in form of law.
The abstract sets out no evidence, but the defendants in error have filed a supplemental abstract purporting to abstract all the evidence, and we assume that it does so.
As to the first objection, lack of capacity, there was not evidence enough to justify a verdict for contestant. Upon the second and fourth, undue influence and irregular execution, there was no evidence for the contestant. The court left them to the jury, however, which was not good practice and might have justified a reversal if the verdict had been for contestant. Weil v. Nevitt, 18 Colo. 10, 31 Pac. 487; Colo. Springs Ry. Co. v. Cohun, 66 Colo. 149, 152, 180 Pac. 307; Big Hatchet Co. v. Colvin, 19 Colo. App. 405, 410, 75 Pac. 305. But plaintiff in error cannot complain of it, nor claim as error the instructions given or *384the refusal of the court to instruct on these points as she requested.
As to the third point there is no complaint as to the instructions.
It is claimed that the court erred in refusing to instruct that the disregard in the will of natural rights should be taken into consideration upon the question of want of capacity, but the will showed nothing that could be called such disregard.
Judgment affirmed.
Mr. Chief Justice Teller and Mr. Justice Whitford concur.